Citation Nr: 0836863	
Decision Date: 10/27/08    Archive Date: 11/05/08

DOCKET NO.  07-18 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.

2.  Entitlement to service connection for a left knee 
disability.

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his wife and daughter.



ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel



INTRODUCTION

The veteran served on active duty from May 1973 to April 
1977.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia, which, in pertinent part, 
denied entitlement to service connection for the above 
conditions.  

In August 2008, the veteran provided testimony at a 
videoconference hearing before the undersigned.  A transcript 
of this hearing is of record.

While the issues of entitlement to initial increased ratings 
for residuals of a nasal fracture, right ear hearing loss, 
and tinnitus were addressed in the May 2007 statement of the 
case, the veteran limited his June 2007 substantive appeal to 
the issues above.  These issues have not been certified to 
the Board, and will not be considered in this decision.  

In August 2008, subsequent to issuance of the August 2007 
supplemental statement of the case, the veteran submitted 
evidence pertinent to the claim on appeal.  This evidence was 
accompanied by a waiver of RO consideration.  Thus, the Board 
will consider the claim on the merits.  See 38 C.F.R. § 
20.1304 (2008).

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.



FINDINGS OF FACT

1.  The veteran does not have a current right knee 
disability.

2.  The veteran does not have a current left knee disability.


CONCLUSIONS OF LAW

1.  A right knee disability was neither incurred in nor 
aggravated by active service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2007).

2.  A left knee disability was neither incurred in nor 
aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2008) redefined VA's duty to assist the veteran 
in the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: 1) veteran status; 2) existence of a disability; 3) 
a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006). 

In a letter issued in October 2005, the RO notified the 
veteran of the evidence needed to substantiate his claims for 
service connection.  The letter also satisfied the second and 
third elements of the duty to notify by informing the veteran 
that VA would try to obtain medical records, employment 
records, or records held by other Federal agencies, but that 
he was nevertheless responsible for providing any necessary 
releases and enough information about the records to enable 
VA to request them from the person or agency that had them.

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. 3.159 was recently amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).  

The veteran has substantiated his status as a veteran.  He 
was notified of the second and third elements of the Dingess 
notice by the October 2005 letter.  While he has not received 
specific information regarding the disability rating and 
effective date elements of his claims, as the claims are 
being denied no additional disability rating or effective 
date will be assigned.  Therefore, the veteran is not 
prejudiced by the delayed notice on these elements.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  

The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the veteran, 
including service medical records, records from various 
federal agencies, and private medical records.  The veteran 
has not indicated that there is any other medical evidence 
pertinent to his claims for service connection for his right 
and left knees.  Additionally, the veteran was provided a 
proper VA examination in August 2007 in response to his 
claims for service connection.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.


Legal Criteria

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.   

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. 
§ 3.303(a).  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2007).

Additionally, for veteran's who have served 90 days or more 
of active service during a war period or after December 31, 
1946, certain chronic disabilities, such as arthritis, are 
presumed to have been incurred in service if such manifested 
to a compensable degree within one year of separation from 
service. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 
3.309(a). 

With chronic diseases shown as such in service, or within the 
presumptive period after service, so as to permit a finding 
of service connection, subsequent manifestation of the same 
chronic disease at any later date, however remote, are 
service connected unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2007).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


Analysis

As noted above, service connection requires competent 
evidence showing the existence of a present disability.  
Shedden, 381 F.3d at 1163, 1167; see also Caluza, 7 Vet. App. 
at 498.  With respect to the veteran's contentions that 
service connection is warranted for left and right knee 
disabilities, the Board finds that evidence of record is 
against a finding that there is a current disease or 
disability. 

Service treatment records show that the veteran was diagnosed 
with a muscle strain of the knees in April 1976 following 
complaints of knee pain.  The separation examination report 
dated in February 1977 shows that the veteran's lower 
extremities were found to be normal upon clinical 
examination.

The post-service medical evidence of record indicates that 
while the veteran complained of occasional knee pain to his 
private physician in November 2003, he has not been found to 
have a disability of the knees.  At the veteran's August 2007 
VA examination, the examiner concluded that the veteran had 
no current joint disease of his knees.  No disease was 
diagnosed and no relation to any previous incident involving 
the knees could be made.

At his hearing, the veteran testified that he had received no 
treatment for a knee disability since being seen on one 
occasion in service.  He indicated that he had current 
symptoms, which he treated with Advil and a brace, which he 
had purchased over-the-counter.

The veteran is competent to report current symptomatology; 
however, pain, without a diagnosed or identifiable underlying 
malady or condition, does not constitute a "disability" for 
which service connection may be granted.  Sanchez-Benitez v. 
West, 13 Vet App 282 (1999); aff'd Sanchez-Benitez v. 
Principi, 259 F.3d 1356 (Fed. Cir. 2001).  There is no 
competent evidence since service showing that the veteran has 
a disability of the right or left knee.  The only medical 
opinion, that of the VA examiner, is to the effect that there 
is no current disability.  Absent evidence of an underlying 
disability, the necessary element for service connection of a 
current disability is not shown.

The evidence is against a finding of any current disability 
due to service.  Absent proof of the existence of the 
disabilities being claimed, there can be no valid claim.  See 
Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Degmitech v. 
Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 
3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 
141 (1992).  Accordingly, the Board must conclude that the 
preponderance of the evidence is against the claims.


ORDER

Entitlement to service connection for a right knee disability 
is denied.

Entitlement to service connection for a left knee disability 
is denied.

REMAND

In order for a claim for service connection for PTSD to be 
successful, there must be: (1) medical evidence diagnosing 
the condition in accordance with 38 C.F.R. § 4.125(a); (2) a 
link, established by medical evidence, between the current 
symptoms and an in-service stressor; and (3) credible 
supporting evidence that the claimed in-service stressor 
occurred. 38 C.F.R. § 3.304(f) (2007).

An April 2006 letter from the veteran's therapist at the 
Huntington Vet Center indicates that the veteran has symptoms 
consistent with a diagnosis of PTSD.  The letter also notes, 
however, that verification of the veteran's stressors by the 
Vet Center has not been possible. 

During his August 2008 video hearing, the veteran testified 
that in July 1973, while serving at Parris Island, a fellow 
Marine drowned.  The body was recovered several days later, 
and the veteran along with several other recruits was forced 
to view the body.  The veteran also reported that while 
serving in Camp LeJeune in August 1974 a soldier attempted 
suicide by shooting himself in the chest.  The veteran, who 
was serving as a guard, was the first person on the scene. 
Finally, the veteran reported that in 1976 one of his close 
friends murdered a little girl by drowning her in a bathtub 
in Hubert, North Carolina.  The first two of these stressors 
were also cited by the Vet Center counselor.

Subsequent to the hearing, the veteran submitted letters 
exchanged between himself and his wife reportedly while he 
was in service.  In one letter, the veteran's wife wrote, 
"Don't let seeing that guys [sic] dead body mess you up."  
This letter provides credible supporting evidence of one of 
the veteran's stressors.

A VA examination is needed to determine whether the veteran 
meets the criteria for a diagnosis of PTSD related to that 
stressor, or to other reported in-service stressors.

Finally, the veteran has not been provided complete notice 
with respect to the VCAA.  Specifically, he has not been 
notified of the disability-rating and effective-date elements 
of his claim in accordance with the Court's decision in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Accordingly, this case is REMANDED for the following actions:

1.  The veteran should be provided the 
notice required under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), to 
include notice as to the rating and 
effective date elements of the claim as 
specified by the Court in Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006)

2.  The veteran should be afforded a VA 
examination to determine whether he meets 
the criteria for a diagnosis of PTSD 
related to an in-service stressor.  The 
examiner should review the claims folder 
and not such review in the examination 
report or in an addendum to the report.  

If the examiner finds that the veteran 
meets the criteria for a diagnosis of 
PTSD, the examiner should specify the 
stressors supporting the diagnosis.  If 
the examiner finds that the veteran does 
not meet the criteria for the diagnosis, 
the examiner should specify the criteria 
that are not met.

3.  If the examination yields a diagnosis 
of PTSD based on a stressor for which 
there is not credible supporting 
evidence, the agency of original 
jurisdiction should advise the veteran of 
any additional information that is needed 
to contact the service department and 
request such supporting evidence.  Then, 
if sufficient information is available, 
the agency of original jurisdiction 
should contact the service department and 
request credible supporting evidence.

4.  If the benefits sought on appeal 
remain denied, issue a supplemental 
statement of the case before the claims 
file is returned to the Board, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


